J-S62033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

WILLIAM DAVID PRICE

                        Appellant                   No. 613 WDA 2015


                    Appeal from the Order April 2, 2015
              In the Court of Common Pleas of Fayette County
            Criminal Division at No(s): CP-26-CR-0000761-2002


BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED OCTOBER 02, 2015

     Appellant, William David Price, appeals pro se from the order entered

in the Fayette County Court of Common Pleas, that dismissed his serial

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On August 8, 2003, a jury convicted Appellant of indecent

assault, aggravated indecent assault, incest, rape (victim less than thirteen

years old), and corruption of minors, in connection with Appellant’s sexual

abuse of his daughter for many years. Victim became pregnant numerous

times as a result of the abuse and underwent several abortions. DNA testing

from tissues of the fetus preserved from Victim’s first abortion confirmed

Appellant was the biological father of the fetus. On November 10, 2003, the

court sentenced Appellant to an       aggregate term of 11½-30 years’


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S62033-15


imprisonment.    On May 9, 2005, this Court affirmed the judgment of

sentence. See Commonwealth v. Price, 880 A.2d 11 (Pa.Super. 2005).

Appellant did not pursue further direct review.     On February 21, 2006,

Appellant timely filed his first PCRA petition. The court held a PCRA hearing

on January 4, 2007, and subsequently denied relief.     On March 11, 2015,

Appellant filed pro se the current serial PCRA petition.   The court issued

appropriate notice per Pa.R.Crim.P. 907 on March 19, 2015; Appellant

responded on April 1, 2015.     On April 2, 2015, the court denied relief.

Appellant timely filed a pro se notice of appeal on April 15, 2015.       No

Pa.R.A.P. 1925(b) statement was ordered or filed.

     The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Turner, 73 A.3d 1283 (Pa.Super. 2013), appeal denied,

625 Pa. 649, 91 A.3d 162 (2014). A PCRA petition must be filed within one

year of the date the underlying judgment becomes final.      42 Pa.C.S.A. §

9545(b)(1). A judgment is deemed final at the conclusion of direct review or

at the expiration of time for seeking review.   42 Pa.C.S.A. § 9545(b)(3).

The statutory exceptions to the PCRA’s timeliness provisions allow for very

limited circumstances under which the late filing of a petition will be

excused; a petitioner asserting an exception must file a petition within 60

days of the date the claim could have been presented. See 42 Pa.C.S.A. §

9545(b)(1), (b)(2).   Instantly, Appellant’s judgment of sentence became

final on June 8, 2005, upon expiration of the time to file a petition for


                                    -2-
J-S62033-15


allowance of appeal with our Supreme Court.                See Pa.R.A.P. 1113.

Appellant filed the current petition on March 11, 2015, which is patently

untimely.     See 42 Pa.C.S.A. § 9545(b)(1).         The majority of Appellant’s

claims allege ineffective assistance of counsel, which does not satisfy any

exception to the PCRA’s time-bar.              See Commonwealth v. Gamboa-

Taylor, 562 Pa. 70, 735 A.2d 780 (2000) (explaining generic claims of

ineffective assistance of counsel do not save otherwise untimely PCRA

petition).   Appellant also contends the laboratories which performed DNA

testing in this case were not approved or certified to perform DNA analysis.

To the extent this claim purports to raise the “new facts” timeliness

exception at Section 9545(b)(1)(ii), Appellant failed to comply with the 60-

day rule.1    See 42 Pa.C.S.A. § 9545(b)(2).         Moreover, Appellant already

litigated this claim in a previous PCRA petition he filed on August 14, 2013.2

See 42 Pa.C.S.A. § 9543(a)(3).           Thus, the PCRA court properly dismissed

the current petition as untimely. Accordingly, we affirm.

       Order affirmed.
____________________________________________


1
  Appellant stated in his response to Rule 907 notice that he discovered
problems regarding certification/approval of the laboratories in 2011.
2
  Appellant also mentions Martinez v. Ryan, ___ U.S. ___, 132 S. Ct. 1309,
182 L. Ed. 2d 272 (2012), filed on March 20, 2012. Appellant did not file his
current petition within 60 days of this decision. Further, Martinez affords
Appellant no relief. See Commonwealth v. Saunders, 60 A.3d 162
(Pa.Super. 2013), appeal denied, ___ Pa. ___, 72 A.3d 603 (2013)
(explaining Martinez applies in context of federal habeas corpus law and is
of no moment to timeliness analysis under PCRA).



                                           -3-
J-S62033-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2015




                          -4-